                                                              Case 2:18-cv-00825-GMN-DJA Document 61 Filed 04/07/21 Page 1 of 2



                                                          1   JAMES P. KEMP, ESQUIRE
                                                              Nevada Bar No. 006375
                                                          2   KEMP & KEMP, ATTORNEYS AT LAW
                                                          3   7435 W. Azure Drive, Suite 110,
                                                              Las Vegas, NV 89130
                                                          4   (702) 258-1183 tel./(702) 258-6983 fax
                                                              jp@kemp-attorneys.com
                                                          5   Attorney for Plaintiff Reginald Sullivan
                                                          6                                 UNITED STATES DISTRICT COURT
                                                          7                                      DISTRICT OF NEVADA

                                                          8   REGINALD SULLIVAN,                                   CASE NO. 2:18-cv-00825-GMN-DJA

                                                          9                   Plaintiff,                           STIPULATION AND ORDER TO
                                                                                                                   EXTEND TIME FOR PARTIES TO
                                                         10          vs.                                           SUBMIT JOINT PRE-TRIAL ORDER

                                                         11   CLARK COUNTY, a political subdivision of             (First Request)
                                                              the State of Nevada; JOHN MARTIN in his
                                                         12   official and/or individual capacities;
                                                              PATRICK SCHREIBER in his official and/or
                                                         13   individual capacities,
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14                   Defendants.
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                         15
                                                                     The parties, by and through their respective counsel, hereby stipulate to extend the
                                                         16
                                                              time to submit the Joint Pre-Trial Order that is due on Wednesday, April 7, 2021 through
                                                         17
                                                              and including Friday, May 7, 2021.
                                                         18
                                                         19          This is the first request for an extension of this deadline. The parties provide the

                                                         20   following information to the Court regarding the proposed extension of time:

                                                         21                1. Plaintiff’s counsel was on vacation for a significant portion of the time
                                                         22
                                                                              since the Court set the deadline for the Joint Pre-Trial Order (JPTO) and so
                                                         23
                                                                              he has not had the full period of time to address this matter;
                                                         24
                                                                           2. Additionally Plaintiff’s counsel has had a heavy workload including
                                                         25
                                                                              summary judgment oppositions and appellate briefing due in the past week
                                                         26
                                                         27                   that has prevented him from being able to address the JPTO in this case due

                                                         28

                                                                                                               1
                                                              Case 2:18-cv-00825-GMN-DJA Document 61 Filed 04/07/21 Page 2 of 2



                                                          1                    to those pressing deadlines;
                                                          2                3. The parties understand that this 30 day extension should not impact the
                                                          3
                                                                               matter unduly because there is no trial date set and trials are just now
                                                          4
                                                                               beginning to be set as the nation comes out of the COVID-19 pandemic
                                                          5
                                                                               restrictions that have prevented trials for over a year now.
                                                          6

                                                          7            This stipulation to extend the deadline is made in good faith and not for purposes of

                                                          8   delay.

                                                          9
                                                              DATED this _7th _ day of April, 2021.                   DATED this _7th _ day of April, 2021.
                                                         10

                                                         11   KEMP & KEMP, ATTORNEYS AT LAW                           LEWIS BRISBOIS BISGAARD & SMITH              LLP


                                                         12
                                                              By:     /s/ James P. Kemp                               By:     /s/ Robert W. Freeman
                                                         13         JAMES P. KEMP, ESQ.                                     ROBERT W. FREEMAN, ESQ.
              Tel. (702) 258-1183 ♦ Fax (702) 258-6983




                                                                    Nevada Bar No. 6375                                     Nevada Bar No. 003062
                   7435 W. Azure Drive, Suite 110
                   LAS VEGAS, NEVADA 89130




                                                         14         7435 W. Azure Drive, Suite 110                          6385 S. Rainbow Boulevard, Suite 600
KEMP & KEMP
                      ATTORNEYS AT LAW




                                                                    Las Vegas, Nevada 89130                                 Las Vegas, Nevada 89118
                                                         15
                                                                    Attorneys for Plaintiff                                 Attorneys for Defendants
                                                         16

                                                         17                                                   ORDER

                                                         18
                                                         19
                                                                                                              IT IS SO ORDERED.
                                                         20
                                                                                                                          7 day of April, 2021.
                                                                                                              Dated this ____
                                                         21

                                                         22

                                                         23
                                                                                                              ___________________________
                                                         24                                                   Gloria M. Navarro, District Judge
                                                                                                              UNITED STATES DISTRICT COURT
                                                         25

                                                         26
                                                         27

                                                         28

                                                                                                                  2
